8 Mich. App. 643 (1967)
155 N.W.2d 272
PEOPLE
v.
JACKSON.
Docket No. 1,756.
Michigan Court of Appeals.
Decided December 1, 1967.
Leave to appeal denied May 14, 1968.
*645 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Edward A. Quinnell, Prosecuting Attorney, for the people.
DeFant & Bridges (John R. Weber, of counsel), for defendant.
Leave to appeal denied May 14, 1968. See 380 Mich. 769.
HOLBROOK, J.
Defendant-appellant was found guilty of manslaughter by a jury and sentenced to a term of 10 to 15 years. Aided by court appointed counsel, defendant, Charles Jackson, Jr., appeals to this Court asking two questions with reference to his preliminary examination: (1) Was the magistrate's finding of probable cause on the charge of second-degree murder defective? (2) Was there sufficient evidence adduced at the preliminary examination to sustain a finding of probable cause that the defendant was guilty of second-degree murder?
The relevant facts as adduced at the preliminary examination are as follows: Defendant, an inmate of Marquette prison, kept a radio in his locker for another inmate, Ronald Eley. The radio had been purchased by Eley from inmate Robert Larson. On January 8, 1965, inmate Larson "sold" the radio again to inmate Herbert Douglas. That same day, accompanied by Douglas, Larson went to Jackson and obtained the radio from him by representing that Eley knew and approved of the transaction. Later that day, Jackson discovered Larson's deception when Eley denied knowledge and approval of the sale. Around 3 p.m., Douglas, Eley, and Larson became engaged in a heated argument over Larson's deception. A subsequent argument led to a fight in the officer's dining room between defendant Jackson and Larson. Forks and broken chinaware were used. Exactly who initiated this particular fight is unclear: inmate Edward Loney testified that Jackson *646 began the fight, while inmate Melvin Coffey testified that Larson began the fight. Loney also participated in the fight; first by removing several forks from Jackson's hand and then by landing a punch on Jackson's jaw.
When the fighting ceased, Larson and Loney went to the main dining room. Within the space of 3 to 5 minutes after the fight, Jackson went to the kitchen, checked out a butcher knife, entered the main dining room, and stabbed Loney in the back. Seconds later, he also stabbed Larson, inflicting knife wounds in the chest and groin areas. Larson died a couple of days thereafter.
Inmate Jackson was charged with first-degree murder. At the close of the preliminary examination, defendant's counsel moved that the complaint and warrant be quashed because of insufficient evidence as to a homicide charge and, in the alternative, that the complaint and warrant be quashed as to any charge greater than manslaughter. The prosecutor then requested that the charge of second-degree murder be substituted for that of first-degree murder. The examining magistrate granted this request, denied defendant's counsel's motions and bound defendant over to circuit court on a charge of second-degree murder.
In circuit court, defense counsel filed a motion to quash and dismiss the information asserting that the evidence introduced at the preliminary examination was insufficient to sustain a finding of probable cause as to defendant committing the crime of second-degree murder. The motion was denied in a written opinion. Thereafter, defendant stood mute on arraignment, was tried by a jury and found guilty of manslaughter.
1. Was the magistrate's finding of probable cause on the charge of second-degree murder defective?
*647 Defendant's position here is that the examining magistrate misunderstood the concept of "probable cause" in that his concept of "probable cause" was not in keeping with the judicially accepted definition found in the landmark case of People v. Dellabonda (1933), 265 Mich. 486, 490:
"To authorize the examining magistrate to bind appellant over for trial there must have been good reason to believe appellant guilty of the crime charged. Some cases hold a prima facie case against the accused must be made out. This Court has not defined what constitutes probable cause, leaving each case to be determined upon its facts. Bouvier defines probable cause as, `A reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that a person accused is guilty of the offense with which he is charged.' 3 Bouvier's Law Dictionary (Rawle's 3d Rev) p 2728." Also, see People v. Karcher (1948), 322 Mich. 158.
At the conclusion of the preliminary examination, the examining magistrate stated orally:
"The court finds that there is probable cause to bind this defendant over to the circuit court on the charge of murder in the second degree. I think there was sufficient breaking in the original fight, the defendant did have the chance to get into the kitchen, he decided to get a knife and appeared normal enough to the officer in charge that he was able to get the knife, and he voluntarily walked back into the room where the two men were, one standing and one seated. I think that is a jury question rather than a question for this court on a preliminary examination. I feel that it is reasonable to believe that the defendant might be guilty of this charge of murder in the second degree and I think this case should be sent over to the circuit court on this ground and I make that ruling and will send the case over and he is remanded to the warden's custody."
*648 It appears that defendant's position rests on a technicality  i.e., claiming that the use of the word "might" by the examining magistrate evidences a misunderstanding on his part of the concept of "probable cause." We find a similar question to have been put before this Court in People v. Wolfe (1967), 5 Mich. App. 543. A consideration of the above oral statement of the examining magistrate in its entire context leads us to dispose of the present question in the words of Judge FITZGERALD in People v. Wolfe, supra, appearing at p 553:
"Niceties in terminology should not thwart the law-enforcement process and we hold that the examination as shown by the record and the justice's return complied sufficiently with the statutory and case law requirements of this State."
Further, we note that the word "might" is used in connection with the belief of the examining magistrate as to defendant's guilt and not as to a finding of probable cause.
2. Was there sufficient evidence adduced at the preliminary examination to sustain a finding of probable cause that the defendant was guilty of second-degree murder?
Defendant contends that there was not sufficient evidence on the preliminary examination to justify a finding of probable cause as to defendant's being guilty of second-degree murder. In People v. Ray (1966), 2 Mich. App. 623, we considered the evidence required upon examination to warrant binding a defendant over for trial in circuit court, and stated therein as follows at p 627:
"The test, upon preliminary examination, is stated by Mr. Justice CARR in the case of People v. Asta (1953), 337 Mich. 590, on p 609 as follows:
"`Under the statute relating to preliminary examinations (CL 1948, § 766.13 [Stat Ann 1954 Rev *649 § 28.931]) the magistrate may bind a defendant, or defendants, over to the circuit court for trial if it shall appear from the proofs that an offense not cognizable by a justice of the peace has been committed, and that there is probable cause for charging defendant, or defendants, therewith. In the instant case it was not required that the justice find the guilt of the defendants established beyond a reasonable doubt. People v. Hirschfield, 271 Mich. 20, 27; People v. Wilkin & Walsh, 276 Mich. 679, 687. It was essential, however, under the provisions of the statute, to determine that the offense charged had been committed, and that there was probable cause to believe that defendants were guilty.'"
On review of the testimony presented at the preliminary examination, we find sufficient evidence permitting the examining magistrate to find that the crime had been committed and probable cause to charge the defendant therewith.
"It has been so often stated it seems unnecessary to repeat that the only requirement, as a condition to holding one to trial for the commission of an alleged crime, is that the testimony taken before the examining magistrate shall be such as justifies him in concluding the crime charged has been committed, and that there is probable cause to believe the accused is the guilty party. People v. Rice, 206 Mich. 644. The testimony taken before the examining magistrate measured up to this requirement." People v. Gerndt (1928), 244 Mich. 622, 630.
In addition, the "justice's return to circuit court on examination," signed by the examining magistrate, stated:
"It was made to appear to me, the said municipal judge that said offense was committed as charged in said complaint and warrant, and that there was probable cause to believe said accused person to have been guilty thereof."
*650 In People v. Matthews (1939), 289 Mich. 440, 444, 445, Mr. Justice NORTH stated as follows:
"While the examination before the justice was pending, he made the announcement that he found there was probable cause to believe the offense charged had been committed and he would bind defendant over to the circuit court for trial. Obviously this statement of the justice did not constitute full compliance with the statutory requirement that on an examination the prosecutor must show that the offense charged has been committed and that there is probable cause to believe that it was committed by the accused. CL 1929, § 17205 (Stat Ann § 28.931). But notwithstanding this preliminary announcement of the justice, he subsequently made written return to the circuit court that the testimony before him disclosed the offense charged had been committed and there was probable cause to believe defendant herein was guilty thereof. This was a proper return and was justified by the testimony taken on the examination; at least appellant has not demonstrated the contrary. There was no error in this particular."
Upon a complete review of the testimony presented before the examining magistrate we are constrained to hold that the evidence justified a finding of probable cause as to second-degree murder.
Affirmed.
FITZGERALD, P.J., and BURNS, J., concurred.